[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ARTICULATION
The court responds to the defendant's Motion for Articulation dated January 30, 1997, as follows:
1. The court did not award costs and attorney fees to the defendant since there was no finding by the court that fault or financial need would support such an award. CT Page 694-YYY
2. As to which assets in the possession of the defendant she is to transfer to the plaintiff to comply with the court's order, since the court's order is denominated in dollars, i.e. Fifteen Thousand Dollars  ($15,000.00), the order is addressed to the defendant's monetary assets.
JULIUS J. KREMSKI JUDGE TRIAL REFEREE